Judgment (denominated an order), Supreme Court, New York County (Elliott Wilk, J.), entered March 25, 1998, granting petitioner’s application to compel respondent to issue him a delayed birth registration, and order, same court and Justice, entered April 21, 1998, supplementing the March 25, 1998 judgment to the extent of setting forth the names of petitioner’s father and mother, unanimously reversed, on the law, without *583costs or disbursements, the petition denied and the proceeding dismissed.
There was no legal basis whatever for the grant of the petition seeking a “delayed registration of birth.” Petitioner failed to present any probative proof, much less “convincing proof’, as required by New York City Health Code (24 RCNY) § 201.11 (a) (3), for the issuance of a registration attesting to his birth in New York City at the time and place claimed. Concur— Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.